DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kling (CA 2506332) as evidenced by Conner (US 7300177) in view of Kondo (JP 2015198063).
	Kling discloses:

    PNG
    media_image1.png
    585
    824
    media_image1.png
    Greyscale


1. An infrared light radiation device comprising: a radiation unit 10 that includes a heater 14, and a condenser that includes at least one condensing lens 16 (as evidenced by Conner) that concentrates and transmits toward outside the infrared light radiated from the radiation unit.
	Kling discloses the use of a lens 16 consisting of a plurality of lenticles as shown in fig.2, wherein the individual lenticles have a convex (parabolic) shape. 
	

    PNG
    media_image2.png
    364
    860
    media_image2.png
    Greyscale

	Noting from Applicant’s specification, that --It is sufficient that the condensing lens 46 have a curved surface with which the condensing lens 46 concentrates due to refraction and transmits to the outside the infrared light. 	
	As evidenced by Conner (Fig. 1 below), a lenticle 18, similar to lenticular lens 16 of Kling, is shown to concentrate (redirect in to a less disburse configuration) incident radiation due to refraction and transmits to the outside the infrared light. 
	
    PNG
    media_image3.png
    532
    1019
    media_image3.png
    Greyscale

	

 Kling does not explicitly disclose a radiation unit having a metamaterial structure that is able to radiate, when heat energy is input from the heater, infrared light having a peak wavelength of a non-Planck distribution.  
	Kondo discloses a radiation unit having a metamaterial structure that is able to radiate, when heat energy is input from the heater, infrared light having a peak wavelength of a non-Planck distribution.  
	At least under KSR rationales A, C and D above, one of skill in the art would find it obvious to replace the heater 14 of Kling with the arrangement disclosed by Kondo so that influence of the heat generating body can be reduced. 

2. The infrared light radiation device according to claim 1, further comprising: a reflector 12 that reflects to the condenser the infrared light radiated from the radiation unit 14.
Kondo teaches:
3. The infrared light radiation device according to claim 2, wherein the metamaterial structure 10 includes a first metamaterial structure  20 that radiates the infrared light from a first radiation surface, and a second metamaterial structure 70 that radiates the infrared light from a second radiation surface 70 and wherein the reflector (from Kling), the second metamaterial structure (70 from Kondo), the heater (11 from Kondo), the first metamaterial structure 20, and the condenser (from Kling) are arranged in this order.  
	

    PNG
    media_image4.png
    1345
    1160
    media_image4.png
    Greyscale

4. The infrared light radiation device according to claim 2, wherein the metamaterial structure includes a first metamaterial structure that radiates the infrared light from a first radiation surface, and a second metamaterial structure that radiates the infrared light from a second radiation surface, wherein the first metamaterial structure, the heater, and the second metamaterial structure are arranged in this order in a direction perpendicular to a direction in which the radiation unit and the condenser are arranged, and wherein the first metamaterial structure and the second metamaterial structure are interposed between one and another sides of the reflector. Note that the positioning of the heater orthogonally to the orientation shown is considered an obvious design change readily achievable by on having ordinary skill in the art. 

5. The infrared light radiation device according to claim 2, wherein the reflector covers a region opposite the condenser relative to the radiation unit, and an end portion of the reflector extends further toward the condenser than the radiation unit so as to position the radiation unit inside the reflector. See figure of Kling

6. The infrared light radiation device according to claim 1, wherein a focal length of the at least one condensing lens is 100 mm or larger when collimated light is incident on the at least one condensing lens from a side at which the radiation unit is disposed.  As one of skill in the art is well aware of the physics surrounding focusing lenses, one of skill in the art would find it an obvious design choice to modify the focal length as needed for any desired length, including larger than 100mm. 
 Kondo teaches:
7. The infrared light radiation device according to claim 1, wherein the metamaterial structure includes a first conductor layer 13, a dielectric layer 20 coupled to the first conductor layer, and a second conductor layer 30 that includes a plurality of individual conductor layers 32, 34, 36 which are coupled to the dielectric layer and which are spaced from one another so as to be periodically disposed, and wherein the first conductor layer, the dielectric layer, and the second conductor layer are arranged in this order from the heater.

8. The infrared light radiation device according to claim 1, wherein the metamaterial structure has a plurality of micro-cavities 40 spaced from one another so as to be periodically disposed, and at least a surface of each of the plurality of micro-cavities is formed of a conductor.

9. The infrared light radiation device according to claim 2, wherein a reflection surface of the reflector  12 has a curved shape in section.

10. The infrared light radiation device according to claim 3, wherein a reflection surface of the reflector 12 has a curved shape in section.

11. The infrared light radiation device according to claim 4, wherein a reflection surface of the reflector 12 has a curved shape in section.

12. The infrared light radiation device according to claim 5, wherein a reflection surface of the reflector 12 has a curved shape in section.

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. Applicant’s argument regarding the nature of the lens 16 of Kling is addressed above with evidence.  It can be seen from the prior art, evidence and Applicant’s specification that the broadest reasonable interpretation of the lens 16 of Kling is consistent with a condensing lens as defined by Applicant.  Applicant further argues that one of skill would not combine the teachings of Kondo into the Kling device because the two devices have different modes of operation, namely that Kondo is a device employing a narrow range of radiation and Kling is a device employing a broader range of radiation.  It is noted that Kling is intended to provide a uniform heat at a distance from the device and accomplishes such uniformity by “concentrating” emitted radiation such that the typical radial attenuation of heat is avoided.  Kondo teaches a means of providing a specific wavelength of radiation.  One of skill in the art looking to provide a uniform radiation within a narrow range of wavelengths would find it obvious to modify Kling by Kondo under KSR rationales A, B, or D as described previously. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761